Citation Nr: 0923815	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to March 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

In June 2007, the Board issued a decision denying the 
benefits sought on appeal. The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a January 2009 Order, the 
Court vacated the June 2007 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  The case 
has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with proper 
notice and to afford him a more recent VA examination.
			
The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).		

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

The Court also issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 27 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, in this case, the Board notes that the 
Veteran has not been adequately provided such notice, and 
thus, the case must be remanded for proper notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the Board notes that the Veteran was afforded VA 
examinations in June 2004 and April 2005 in connection with 
his claim for an increased evaluation for PTSD.  As such, it 
has been over four years since his last examination.  
Therefore, as the case is already being remanded for proper 
notice, the Board finds that a VA examination should be 
afforded for the purpose of ascertaining the current severity 
and manifestations of the Veteran's service-connected PTSD.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO should send the Veteran a 
proper notice letter in connection with 
his claim for an increased evaluation 
for PTSD, which satisfies the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, the letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date.  The letter should also 
tell the Veteran to provide medical or 
lay evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
In addition, the letter should include 
the pertinent rating criteria, including 
Diagnostic Code 9411.  The notice must 
also provide examples of the types of 
medical and lay evidence that the 
Veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his PTSD.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service- 
connected PTSD.  The examiner should 
also report all signs and symptoms 
necessary for rating the Veteran's PTSD 
under the General Rating Formula for 
Mental Disorders.

The findings of the examiner should also 
address the level of social and 
occupational impairment attributable to 
the Veteran's PTSD.  If it is not 
possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other 
nonservice-connected disorders, the 
examiner should state so in the report.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, if any.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


